Citation Nr: 1220943	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  06-22 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.  

2.  Entitlement to special monthly compensation for the loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1971, and in the United States Navy from October 1981 to April 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in July 2009, and again in March 2011.  On each occasion, it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for erectile dysfunction, as well as special monthly compensation for loss of use of a creative organ.  He has alleged that his erectile dysfunction is caused or aggravated by diabetes mellitus, for which he has been granted service connection.  Additional evidence of record, however, including an October 2010 VA medical opinion, suggests a possible causal nexus between the Veteran's coronary artery disease, status post aortic artery surgical repair, and his erectile dysfunction.  VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the Veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  

In the present case, the Board notes the Veteran has confirmed service in Vietnam; thus, his exposure to herbicides is presumed.  For veterans with confirmed herbicide exposure, service connection will be presumed, in the absence of evidence to the contrary, for certain enumerated disabilities which manifest within specific time periods following service.  See 38 C.F.R. § 3.309(e).  Ischemic heart disease, to include coronary artery disease, was recently added to the list of these presumptive disorders.  The RO, the agency of original jurisdiction (AOJ), has not, however, considered the Veteran's service connection claim in light of this recent change to the law.  Therefore, REMAND is required to allow the AOJ to consider whether service connection for erectile dysfunction, and by extension, for coronary artery disease, as an inextricably-intertwined issue, is warranted.  

Next, this appeal was previously remanded by the Board in order to afford the Veteran a VA medical examination and opinion.  Such an examination was scheduled for May 2011, and the Veteran failed to report for the examination.  Review of the claims file, however, indicates two different mailing addresses for the Veteran.  According to a March 2011 report of contact, the Veteran moved from Texas to Fort Walton Beach, Florida earlier that year.  Correspondence as recent as the April 2012 supplemental statement of the case has been sent to the Fort Walton Beach address.  Other VA correspondence, including a January 2012 notification letter, has been sent to a different address, in Plantation, Florida.  No formal statement subsequent to the March 2011 report of contact was received from the Veteran alerting VA to a change of address, and the source of the Plantation address is unclear.  As the notice letter for the May 2011 VA examination is not of record, the Board cannot determine which address, if any, was used in scheduling the Veteran for examination.  As the Board is unable to determine if the Veteran was afforded proper and timely notification of his May 2011 VA examination, REMAND is required to afford him another opportunity to report for examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Adjudication of the Veteran's special monthly compensation claim must also be deferred, as this issue is inextricably intertwined with the issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to service connection for a cardiovascular disability, to include as secondary to herbicide exposure.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied prior to any adjudication by the agency of original jurisdiction.  

2.  If warranted (in other words, if a grant is not warranted following completion of action paragraph 1 above), schedule the Veteran for a VA medical examination to determine the etiology of his erectile dysfunction.  The claims file must be reviewed by the examiner in conjunction with the examination.  After appropriate examination of the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that service-connected diabetes, or any other service-connected disability, caused or worsened the Veteran's erectile dysfunction beyond the natural progress of the disease process.  A rationale, with medical explanations, should accompany any conclusions reached.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

